Citation Nr: 0217326	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for fracture of the 
coccyx with chronic coccydynia, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
July 1982.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran complains of chronic pain associated with 
his coccyx.  

3.  The veteran is receiving the highest allowable rating 
for disability of the coccyx.  

4.  The evidence does not show, nor has it been contended 
that the coccyx disability causes marked interference with 
employment or requires frequent periods of hospitalization.

CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for fracture of the coccyx with chronic coccydynia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5298 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the veteran's claim are 
liberalizing and are therefore applicable to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

The veteran underwent a VA examination in January 2001 
associated with his claim.  During the examination, the 
veteran reported that he had been treated by a chiropractor.  
However, this treatment was reportedly provided for a 
disability of the legs.

In March 2001, the RO contacted the veteran by phone and 
requested he identify other sources of evidence to 
substantiate his claim.  In a VA Form 119 (Report of 
Contact), the RO noted that the veteran had been informed of 
the types of evidence that would substantiate his claim, but 
that he said he did not have, or know of, any other sources 
of evidence.  In a letter dated that same month, the RO 
informed the veteran of the VCAA and what evidence he was 
responsible for obtaining and what evidence VA would obtain.  
The veteran was informed that the RO would help to obtain 
medical records.  The March 2001 letter did not identify the 
evidence needed to substantiate the veteran's claim.  A 
November 2001 statement of the case, however, identified the 
rating criteria considered in evaluating the veteran's 
coccyx disability.  The veteran was also informed that he 
was receiving the highest rating allowable for his 
disability.  Furthermore, the RO identified and considered 
an extraschedular rating.  

While, as noted above, the veteran identified having been 
treated by a chiropractor, upon request he has not 
identified additional evidence he wishes VA to obtain.  VA 
has thereby met its obligations to notify the veteran of the 
evidence needed to substantiate the claim and of what 
evidence he is responsible for obtaining.  See Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. October 3, 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In sum, the veteran has not identified, nor is the Board 
aware of, any additional evidence that could assist him in 
substantiating his claim.  The Board thus concludes that the 
notice and duty to assist provisions of the VCAA and the 
implementing regulations have been satisfied and 
accordingly, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2002).   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis 
(osteoarthritis) under DC 5003.  This, in turn, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint/joints involved.  

The fracture of the veteran's coccyx with chronic coccydynia 
is currently rated as 10 percent disabling under Diagnostic 
Code (DC) 5298 for partial or complete removal of the coccyx 
with painful residuals.  38 C.F.R. § 4.71a, DC 5298.  This 
is the highest available rating under this Code. 

Analysis

The veteran complains of persistent pain in his coccyx area 
affecting his ability to sit and stand for long periods, and 
impacting on his daily life.  

On VA examination in January 2001, the veteran complained of 
increased pain in the coccyx area.  He reported taking 
medication for the pain.  The veteran also reported that 
during prolonged sitting he used a donut, or sitting device.  
He complained of problems, especially when constipated, in 
addition to severe low back pain.  Furthermore, the veteran 
reported that he could not drive a long way and could not 
stand too long.  He indicated that his legs began to give 
out on him, with numbness, over the last two to three years.  
Clinical evaluation revealed slight swelling of the tissue 
and tenderness of the sacroiliac region.  The veteran's 
coccyx was not viewable on radiographic study due to fecal 
material and gases on film.  

As there is no diagnostic code provision for injury to the 
coccyx without removal, the Board finds that the veteran's 
disability should be rated under the criteria for removal of 
the coccyx as this code provision is most closely analogous 
to his disability.  As the veteran has already been assigned 
a 10 percent disability evaluation, he has been assigned the 
highest schedular evaluation available under DC 5298.  

Furthermore, as the award of a 10 percent evaluation is the 
highest schedular rating, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, are not applicable.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  As such, the Board finds the 
preponderance of the evidence against the veteran's claim 
for an increased rating greater than 10 percent for a 
fracture of the coccyx with chronic coccydynia.  38 C.F.R. 
§ 4.71a, DC 5298. 

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In the absence 
of "evidence of 'an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards' . . . the Board [is] not required to discuss the 
possible application of § 3.321(b)(1)."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Here, the veteran has not raised the issue of an 
extraschedular rating.  He has not alleged, nor does other 
evidence show, that the coccyx fracture has cause marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.  


ORDER

Entitlement to an increased rating for coccyx fracture with 
chronic coccydynia is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

